IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                      NO. PD-0613-12



                    MICHAEL EDWARD DANSBY, SR, Appellant

                                               v.

                                 THE STATE OF TEXAS

         ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                 FROM THE FIFTH COURT OF APPEALS
                         KAUFMAN COUNTY

        K EASLER, J., filed a dissenting opinion, in which K ELLER, P.J., and H ERVEY,
J., joined.

                                       OPINION

       The linchpin of the Court’s opinion is its belief that Linda Young, Michael Dansby’s

therapist, discharged Dansby solely because he refused to submit to a sexual-history

polygraph examination required for probationers in her sex-offender treatment program. It

is apparent that this belief drives the Court’s analysis and the case’s final outcome. And to

stretch this belief into a rationale why the court of appeals erred in failing to review Danby’s

constitutional claim, the Court holds that the lower court could not rely on the legal principle
                                                                       DANSBY DISSENT—2

that a single violation proved by a preponderance of the evidence is sufficient to proceed to

judgment, “if one ground for revocation that it found to be supported by the evidence is

equally infected with constitutional infirmity as the ground for revocation [the lower court

did not reach].”1 Using its newly minted “constitutional infection theory,” the Court recasts

the issue before it as a question of whether Dansby’s refusal was the true reason for his

discharge; a question the Court is too willing to answer.

       Two central issues prevent me from joining the Court’s opinion: First, the Court’s

rationale falsely assumes, without the necessary analysis or authority, that the therapist’s

subjective intent in discharging Dansby is relevant and is the appropriate analysis of whether

the court of appeals should have reviewed Dansby’s constitutional-violation claim. Second,

the Court takes it upon itself to make a factual finding that it is ill-suited to make and reaches

a conclusion that is contrary to the record.

       The Court crafts an unnecessary rule that requires lower courts, in evaluating whether

a trial court has abused its discretion in revoking community supervision, to plumb the depths

of a therapist’s subjective intent in choosing to discharge a probationer from treatment. The

Court concludes that, the other factors contributing to Young’s decision to discharge,

including Dansby’s reluctance to participate in group sessions divorced from fear of self-

incrimination, do not necessarily establish that his discharge was for a reason independent




       1
           Ante, op. at 13–14.
                                                                     DANSBY DISSENT—3

from his Fifth Amendment assertion.2

       The Court misses the mark because it conflates the issues of whether Young

inappropriately discharged Dansby with whether the trial court abused its discretion.3 In my

view, the court of appeals correctly analyzed the true issue—whether the trial court abused

its discretion. On direct appeal, Dansby framed the relevant issue as whether the trial court

abused its discretion in finding that Dansby violated conditions thirty (requiring that he

submit to polygraph examinations) and thirty-six (requiring successful completion of sex-

offender treatment). The court of appeals resolved the case by “conclud[ing] the trial court

could have held a reasonable belief that [Dansby] violated condition thirty-six for reasons

other than invoking his Fifth Amendment privilege” and therefore did not need to address

his issue relating to condition thirty.4

       While Young’s decision to discharge Dansby triggered the motion to adjudicate, it is

the trial judge alone who decides whether Dansby violated the terms of community

supervision alleged in the motion to adjudicate.5           Young’s discharging Dansby from

treatment does not mean that the trial judge had to revoke Dansby’s community supervision.



       2
           Ante, op. at 15.
       3
         See generally Leonard v. State, 385 S.W.3d 570, 584–85 (Tex. Crim. App. 2012)
(Keasler, J., dissenting).
       4
      Dansby v. State, No. 05-10-00866-CR, 2012 WL 1150530, *5 (Tex.
App.—Dallas April 9, 2012) (not designated for publication).
       5
           T EX. C ODE C RIM. P ROC. art. 42.12, § 10(a).
                                                                       DANSBY DISSENT—4

The allegation was simply that Dansby did not successfully complete sex-offender treatment.

In the abstract, there could be an infinite number of potential reasons why a probationer was

not complying with treatment, each one sufficient to support a therapist’s decision to

discharge a probationer and a judge’s decision to revoke or adjudicate. At the motion-to-

adjudicate hearing, Dansby was given an opportunity to justify the alleged reason for

discharge and in fact argued the same issue he does here, that he was discharged solely as a

result of his Fifth Amendment invocation. Young’s testimony refuted this assertion. The

trial judge is “the sole trier of facts, of the credibility of the witnesses, and of the weight to

be given to particular testimony at the hearing” and can accord varying weight to a witness’s

testimony or completely disregard it.6 We have long held that an abuse-of-discretion

standard applies when reviewing a trial judge’s revocation of probation.7 A trial court abuses

its discretion by revoking probation when the State has failed to prove a violation by a

preponderance of the evidence.8

       As the Court insists, the State now has the burden to “establish” in the record that, in

response to a hypothetical question that calls for speculation, the therapist would have

discharged a probationer solely on other grounds if the probationer merely claims his



       6
           See Naquin v. State, 607 S.W.2d 583, 586 (Tex. Crim. App. 1980).
       7
         Hacker v. State, 389 S.W.3d 860, 865 (Tex. Crim. App. 2013); Rickels v. State,
202 S.W.3d 759, 763 (Tex. Crim. App. 2006); Cardona v. State, 665 S.W.2d 492, 493
(Tex. Crim. App. 1984); Caddell v. State, 605 S.W.2d 275, 277 (Tex. Crim. App. 1980).
       8
           Cardona, 665 S.W.2d at 493–94.
                                                                     DANSBY DISSENT—5

discharge was the result of invoking the Fifth Amendment privilege. The more logical rule

is that if the discharge is proven by a preponderance of the evidence and the record supports

a finding that other legitimate grounds for discharge existed, any one of which would alone

objectively justify discharging the probationer from treatment, the trial court’s revocation and

adjudication should be upheld. The court of appeals was correct in so holding and a prudent

appellate court will only address those claims that are dispositive of the issues before it.

Discussed in more detail below, even putting aside Dansby’s refusal, there were several

alternative reasons for discharging Dansby independent of his Fifth Amendment invocation

and non-compliance motivated by fear of self-incrimination.

       A majority of the Court definitively concludes that Dansby’s refusal to submit to a

sexual-history polygraph examination out of fear that he might incriminate himself was the

deciding factor in Young’s decision to discharge Dansby.           How can we, sitting as a

discretionary review court, review a cold record in this context—devoid of mannerism, body

language, inflection, and all other nuance observable only by a trial judge—and confidently

conclude that Young’s decision to discharge Dansby was so transparently motivated by his

failure to submit to a sexual-history polygraph examination? We have clearly recognized the

superiority of a trial judge’s position in determining issues of fact and credibility and

recognized our own limitations in this respect.9 These “‘Johnny[s]-on-the-Spot’” [are]




       9
           State v. Mendoza, 365 S.W.3d 666, 669–70 (Tex. Crim. App. 2012).
                                                                    DANSBY DISSENT—6

personally able to see and hear the witnesses testify.”10 Instead, we are left with testimony

and evidence presented only in its written form, and yet from this, the Court derives Young’s

subjective intent. To pretend that we are capable of rendering such a conclusion in this

context is foolhardy. Despite our limitations in making these determinations in this type of

case, I can only suppose this Court wishes to usurp the trial judge’s once-exclusive role as

arbiter of witness credibility.

       Moreover, the majority reaches this factual finding despite testimony to the contrary

and makes an inherent finding that Young is not credible. Young was asked a total of three

separate times, by both the State and Dansby, whether Danby’s refusal to take the sexual-

history polygraph examination was the only reason he was discharged from the program.

Each time, she stated that it was not:

       Q:       Was the not taking the polygraph was that the only reason that he got
                thrown out of sex offender treatment?

       A:       No, it’s not at all. He couldn’t participate because he would of had to
                disclose information, and he was unwilling to do that. So, he was
                guarded and his participation was not on target in terms of his own
                issues, his attitude stunk there at the end, and he just wasn’t getting
                anywhere.

       ....

       Q:       Okay. And based on [Dansby's refusal to answer any questions
                concerning prior sexual conduct], he was excused from your counseling
                sessions; is that correct?




       10
            Id. at 669.
                                                                     DANSBY DISSENT—7

       A:     That's not correct.

       ....

       Q:     So, was the sex offender polygraph was that the only reason he got
              thrown out of treatment; he was just doing great otherwise?

       A:     No, not at all.

       In addition to her concerns and opinions about the course of Dansby’s treatment and

ultimate progress, Young testified about Dansby’s other behavior and failings that could

constitute other grounds for discharge. Among them, Dansby (1) had minimal or no

improvement during his year in treatment, (2) “never fully developed underlying

beliefs—didn’t let himself be vulnerable enough to give us that kind of information,” (3) had

an inability to admit or self-report about sexual impulses, the use of pornography, or having

fantasies, (4) was being manipulative through lying and conning, (5) did not understand that

he was a risk based on his deviant sexual desire and personality disorder, (6) failed to

participate in group sessions by “refus[ing] to talk” when asked questions, and, (7) as a result

of his lack of participation in group sessions, was disruptive. Each one of these examples

of Dansby’s non-compliance is sufficient to support the trial judge’s finding of true that

Dansby unsuccessfully completed sex-offender treatment.

        I agree with the Court that some evidence may suggest Dansby’s refusal to take a

sexual-history polygraph examination could have been one among many factors considered

in deciding to discharge Dansby from treatment. However, I disagree with the Court’s

conclusion that, even if we should wade into the fact-finding waters, the evidence rises to the
                                                                     DANSBY DISSENT—8

level to forcefully establish that Young discharged Dansby for this reason alone. Even

evaluating this evidence favorably to the Court’s opinion, it depicts an ambiguous record at

best when compared to the other evidence of Dansby’s non-compliance.

       Lastly, although the Court expressly abstains from addressing whether Dansby’s claim

of the Fifth Amendment privilege was legitimate, the Court inherently presumes that it is.

To be given any force, the Court’s new rule must be understood to presume that Dansby’s

Fifth Amendment assertion is valid. This is so because the Court articulates the new rule and

the State’s burden by incorporating the phrases “even without refusing to answer what he

took to be incriminating” and “wholly independent of his claim of Fifth Amendment

privilege.”11 Surely, the Court cannot be understood to put the State to this heightened burden

upon a probationer’s mere claim of a constitutional violation whether substantiated or not.

Here, if Dansby’s reliance on the Fifth Amendment privilege is misplaced, there would be

no constitutional violation for revoking him solely for refusing to answer questions about his

sexual history, and therefore no other grounds for revocation to be “infected.”

       For these reasons, I dissent.




DATE FILED: May 8, 2013

PUBLISH




       11
            Compare ante, op. at 16 with op. at 18.